Citation Nr: 1603376	
Decision Date: 02/02/16    Archive Date: 02/11/16

DOCKET NO.  13-09 492A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to a rating in excess of 70 percent for a major depressive disorder with anxiety.

2.  Entitlement to total disability based on individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

A. MacDonald, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1999 to August 2000.  This appeal comes before the Board from a January 2012 rating decision.



FINDINGS OF FACT

1. Psychiatric symptoms include, among other things, subjective complaints of depression, fear of people and crowds, feelings of worthlessness, and suicidal thoughts; objective findings include, among other things,  primarily logical and coherent thought processes, fair to good hygiene, normal speech patterns, orientation to person, place or time, no delusions or hallucinations, poor eye contact, flatted affect, no gross impairment in thought process, and no loss of memory.

2. A service-connected psychiatric disorder renders the Veteran unable to obtain or maintain substantially gainful employment.


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 70 percent for a major depressive disorder with anxiety have not been met.  38 U.S.C.A. §§ 1155, 5013(a), 5103A (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.130, Diagnostic Code (DC) 9434 (2015).

2. The criteria for entitlement to a TDIU based on a major depressive disorder with anxiety have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating

The Veteran is seeking an increased rating for her psychiatric disorder.  Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

While the regulations require review of the recorded history of a disability by the adjudicator to ensure an accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  It is also noted that staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran has been assigned a 70 percent rating throughout the period on appeal under DC 9434, for major depressive disorder.  DC 9434 provides major depressive disorder should be rated under the General Rating Formula for Mental Disorders.  Under the General Formula, a 70 percent rating is provided for occupational and social impairment, with deficiencies in most areas.  

A maximum 100 percent rating is provided for total occupational and social impairment due to symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; danger of hurting self or others; intermittent inability to perform activities of living (including maintenance of minimal hygiene); disorientation to time or place; or, memory loss for names of close relatives, occupation, or own name.  

The nomenclature employed in the portion of VA's Rating Schedule that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders of the American Psychiatric Association (also known as "DSM").  38 C.F.R. § 4.130.  Although no longer used in the DSM 5, the DSM IV contained a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  Higher scores correspond to better functioning of an individual.  Because these scores were used in the Veteran's relevant treatment records from the period on appeal, they will be considered by the Board.

Under DSM-IV, GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). GAF scores ranging between 31 and 40 are assigned when there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family and is unable to work). 

GAF scores ranging between 21 and 30 indicate behavior is considerably influenced by delusions, hallucinations, or serious impairment in communication or judgment.  (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation).

The Veteran has asserted her depression warrants a higher rating due to her ongoing suicidal thoughts and difficulties leaving the house.  She also reported fear of people and crowds, and feeling like she wanted to sleep all the time.  See e.g. March 2012 notice of disagreement.  As will be discussed, the evidence does not establish that the Veteran demonstrated symptoms like or similar to those associated with a 100 percent rating at any point during the period on appeal.  

Specifically, the medical records reflect that the Veteran received consistent treatment for her psychiatric disability.  In October 2011, she called her social worker and expressed a plan to poison herself with carbon monoxide.  Following this telephone call, she was admitted for temporary inpatient treatment at a VA medical facility.  At admission, she was assigned a GAF score of 25, suggesting serious impairment in judgment.  However, despite this GAF score, the admitting psychiatrist noted that the Veteran was cooperative, spoke with a normal rate and tone, and demonstrated logical and coherent thought process with appropriate thought contact, good insight, and fair to good judgment.

The next day, the Veteran reported with fair hygiene and minimal eye contact, but again demonstrated a linear thought process and no delusions.  A GAF of 30 was assigned.  The following day, she was noted to have poor eye contact, slow responsiveness, limited spontaneous speech, and involuntary movements of her upper extremities.  Nonetheless, she was again noted to have linear and logical thought process and no delusions, with superficial insight and moderate judgement.  A GAF of 45 was assigned, and she was discharged from inpatient treatment.

Therefore, VA treatment records from October 2011 reflect the Veteran was treated on an inpatient basis and was temporarily assigned low GAF scores.  However, despite these low scores, she was consistently noted to be oriented, with logical and goal-oriented speech, and linear thought processes.  Additionally, her relationship with her long-term partner was frequently discussed.  Therefore, although she demonstrated some serious symptoms during this month, she did not demonstrate symptoms like those associated with a 100 percent rating, such as persistent delusions, hallucinations, or grossly inappropriate behavior.  Accordingly, a higher rating was not warranted.

Later in October 2011, she was provided with a VA examination.  This examiner noted her diagnosis of depressive disorder, prior history of inpatient psychiatric treatment, and past behaviors of scratching and cutting.  The Veteran reported experiencing symptoms of depression, worthlessness, anhedonia, low energy, poor concentration, variable sleep, and the examiner described these symptoms as "severe."  She also reported anxiety being around people; however, the examiner opined this symptom was related to her non-service connection personality disorder and events related to her traumatic childhood, not her service-connected depression. 

Upon evaluation, the examiner indicated that the Veteran experienced symptoms such as difficulty in establishing and maintaining effective work and social relationship, difficulty in adapting to stressful circumstances, inability to establish and maintain effective relationships, and neglect of person appearance.  The Board notes, these are all symptoms associated with her current 70 percent rating under VA regulations.  The examiner did not indicate that the Veteran experienced symptoms like those associated with a 100 percent rating, including persistent delusions, grossly inappropriate behavior, disorientation to time or place, or persistent danger of hurting self or others.  

Moreover, the examiner specifically opined that the Veteran's psychiatric disability occupation and social impairment with reduced reliability and productivity, the criteria associated with a lower 50 percent rating.  Therefore, the examiner's report does not support that the symptoms were consistent with a higher, 100 percent rating.

Next, treatment records from the winter of 2011 and spring of 2012 reflect that the Veteran continued to seek treatment.  During this time, she was regularly assigned a GAF score of 50, suggesting serious symptoms, and poor eye contact was noted.  However, despite her serious symptoms, she was consistently noted to be adequate groomed, grossly oriented, spoke at regular rate and rhythm, and demonstrated goal directed thoughts.  No delusions or hallucinations were evidenced or reported, and her relationship with her partner was frequently discussed.  

Therefore, although she continued to experience serious symptoms, she did not demonstrate symptoms like those associated with a 100 percent rating, such as grossly inappropriate behavior or inability to maintain effective relationships.  Accordingly, this evidence does not support a higher rating.

The medical evidence reflects the Veteran's symptoms increased in severity in the summer of 2012.  In July 2012, she reported feeling as if she had nothing to live for, and her psychiatrist advised seeking inpatient treatment.  In August 2012, she was admitted for psychiatric care.  She reported her suicidal thoughts were brought upon due to her partner's decision to sell their house and move to a new city, as well as her non-compliance with her medications.  

During her inpatient care, she was noted to maintain poor eye contact but fair hygiene.  Treating medical professionals noted she remained isolative throughout treatment, and spoke with a flat affect.  They assigned GAF scores of 20, suggesting serious impairment.  However, despite these symptoms and low GAF scores, she consistently demonstrated linear thought process, fair insight, good judgement, regular rate and linear speech, and cognitive abilities were grossly intact.  No hallucinations, delusions, disorientation, inappropriate behavior, or memory loss were noted.  Therefore, although her psychiatric symptoms increased in severity during this period, she still did not demonstrate symptoms like the criteria associated with a maximum 100 percent rating.

Treatment records from the late summer of 2012 through 2013 reflect that the Veteran's disability improved, and she was assigned GAF scores of 50.  In February 2013, she was noted to be doing "really well," with good insight on what was needed to maintain her mental health.  One of the factors which improved her wellness was her pet dog.  In January 2014, her VA physician wrote a letter requesting the Veteran be allowed to carry her small dog as a companion animal in public spaces in order to calm her symptoms associated with her service-connected disability.  Because records from this period suggest her disability was well maintained during this period, the criteria for a 100 percent rating have not been met.

In November 2014, the Veteran had a major disagreement with her partner and in response cut herself more than once.  In response to her behavior, she called the suicide hotline and sought medical treatment.  During treatment, she reported she had not taken her medications for a few days before the episode occurred.  Following the conflict, she reported experiencing significant ruminative thoughts that she was not able to get out of her head, but these thoughts went away when she cut herself.  She reported she was feeling better and the medical professional adjusted her medication.

In December 2014, the Veteran was provided with a VA examination.  The examiner reviewed the claims file, as well as personally interviewed and examined her.  The examiner noted the Veteran's diagnosis of a major depression disorder, as well as nonservice-connected borderline personality disorder.  Upon examination, the Veteran demonstrated adequate hygiene but poor grooming.  She spoke with slowed speech and demonstrated difficulty in comprehension, as well as recurrent thoughts of the past and repetitive thoughts of suicide.  The examiner also indicated she experienced depressed mood, anxiety, flattened affect, difficulty in understanding complex commands, and disturbances of motivation and mood.  However, she was also alert and oriented to all spheres.

After reviewing all the foregoing, the examiner opined the Veteran's symptoms of depressed mood, anhedonia, impaired concentration and focus, and feelings of hopelessness were related to her service-connected depression.  As a result of these symptoms, the examiner opined she experienced occupational and social impairment with deficiencies in most areas, the criteria associated with her current 70 percent rating.  The examiner opined her additional symptoms of mood instability, difficulty in interpersonal relationships, recurrent suicidal ideation with self-harm, and reduced ability to manage stress were related to her nonservice-connected borderline personality disorder.

Therefore, the examiner's report does not reflect the Veteran demonstrated symptoms like or similar to the criteria associated with a 100 percent rating.  No symptom such as gross impairment in thought processes, or delusions and hallucinations were noted.  Instead, the examiner specifically opined the Veteran's symptoms resulted in the level of impairment contemplated by her currently assigned 70 percent rating.  Therefore, this report does not support a higher, 100 percent rating.

The Veteran continued to seek consistent treatment through 2015.  In treatment records from January through April, she demonstrated dysthymic mood and remained physical restless, moving her legs and hands, throughout the appointment.  She also described wanting to avoid crowds, since being in a large group of people caused her to experience panic attacks with associated hypervigilance, increased perspiration, and heart racing.  She reported her dog helped her through crowd situations, although she was not permitted everywhere.  Despite these symptoms, she was consistently noted to speak with a normal rate, normal tone, and logical thought process.  She reported experiencing episodic suicidal ideation, but no delusions or hallucinations were reported or noted.  

Therefore, although the Veteran continues to demonstrate symptoms of her service-connected depression, including ongoing dysthymic mood and physical restlessness, she did not demonstrated symptoms like those associated with a 100 percent rating.  For example, no gross impairment in thought, intermittent inability to perform activities of living, disorientation, or loss of memory were noted at any point during the period on appeal.  Furthermore, treating medical professionals regularly noted she did not experience delusions or hallucinations, but instead was consistently oriented and demonstrated logical thought processes.  

Her self-described difficulties, including occasional suicidal thoughts, difficulties leaving the house, and excessive sleep, are all reflected in her currently-assigned 70 percent rating, which contemplates suicidal ideation, near-continuous panic, and difficulty in adapting to stressful circumstances.  Based on all the foregoing, the evidence does not establish the Veteran met the criteria associated with a higher rating, and her appeal is denied.

In reaching this decision, the Board has considered whether referral for extra-schedular consideration is warranted.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extraschedular evaluation is made.  38 C.F.R. § 3.321(b)(1); Thun v. Peake, 22 Vet. App. 111 (2008).  In this case, the record does not establish that the rating criteria are inadequate.  

To the contrary, the very symptoms that the Veteran describes and the findings made by the various medical professionals, such as occasional suicidal thoughts, avoidance of social situations, and depression are "like or similar to" those explicitly listed in the rating criteria, which considers symptoms such as thought process, delusions or hallucinations, orientation, memory, and ability to perform activities of daily living.  Mauerhan v. Principi, 16 Vet. App. 436, at 443 (2002).  

Moreover, the Veteran has not expressly raised the matter of entitlement to an extraschedular rating.  Her contentions have been limited to those discussed above, i.e., that her disability is more severe than is reflected by the assigned rating.  In view of the circumstances, the Board finds that the rating schedule is adequate, and referral for extraschedular consideration is not warranted under the circumstances of this case. 

TDIU

The Board finds an inferred claim for TDIU has been raised under Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran is currently unemployed, and has not worked in several years.  

A TDIU is provided where the combined schedular evaluation for service-connected diseases and disabilities is less than total, or 100 percent.  38 C.F.R. § 4.16(a).  VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the veteran is precluded from obtaining or maintaining any gainful employment consistent with his or her education and occupational experience, by reason of service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.  

Under 38 C.F.R. § 4.16, if there is only one such disability, it must be rated at 60 percent or more to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, there shall be at least one disability rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent.  38 C.F.R. § 4.16(a).

The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the veteran's level of education, special training, and previous work experience, but it may not be given to his or her age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

The Veteran has a single service-connected psychiatric disability rated at 70 percent disabling.  As such, she meets the schedular criteria for TDIU under VA regulations.  Accordingly, the threshold issue is whether she is unable to secure or follow substantially gainful occupation as a result of her service-connected disability.

The evidence as described in detail above reflects that the Veteran experiences serious symptoms due to her service-connected psychiatric disability.  She has variously reported ongoing suicidal thoughts, difficulty leaving the house, and fear of people and crowds.  It is apparent from the record that she has received ongoing and consistent psychiatric treatment to include several periods of in-patient hospitalizations.  The GAF score has been reported as low as 20, indicating a serious impairment in communication or judgment.  Multiple clinicians have described her disability as serious.  

The record suggests that some of the Veteran's symptoms are related to a nonservice-connected personality disorder; however, the October 2011 examiner indicated that it was not possible to differentiate what portion of the Veteran's impairment was due to each diagnosis.  She has also been found to have an inability to establish and maintain effective relationships.  While none of the clinicians has specifically remarked on her employability, a reasonable reading of the record is that she is not able to secure or follow substantially gainful employment due to her serious psychiatric symptoms.  Accordingly, TDIU is granted.

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

As to the issue of an increased rating, the VCAA duty to notify was satisfied by a letter dated in October 2011 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed her of what evidence was required to substantiate the claim and of her and VA's respective duties for obtaining evidence.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

Further, the RO provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  With that letter, the RO effectively satisfied the remaining notice requirements with respect to the issue on appeal.  Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of her case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

With respect to the duty to assist, service treatment records, post-service VA treatment records, records from the Vet Center, and records from the Social Security Administration have all been obtained and associated with the claims file.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but she declined. She was also provided with two examinations, the reports of which have been associated with the claims file.  The examinations were thorough and adequate, and provided a sound basis upon which to base a decision with regard to the claim.  The examiners personally interviewed and examined the Veteran, including eliciting a history from her, and provided the information necessary to evaluate her disability.  Furthermore, she has not voiced any issue with the adequacy of the examinations.

In sum, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

As to the issue of TDIU, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.  



ORDER

A rating in excess of 70 percent for a major depressive disorder with anxiety is denied.

A TDIU is granted.  



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


